March 15, 2011 VIA EDGAR Filing Desk Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Rydex Variable Trust (“Company”) File No. 811-08821 Ladies and Gentlemen: On behalf of the Company, we are transmitting for filing pursuant to Rule 14a-6 under the Securities Act of 1934 (“1934 Act”) a definitive proxy statement, form of proxy and other soliciting materials (“Proxy Materials”) relating to a Special Meeting of Shareholders of International Long Short Select Fund (the “Fund”).No fees are required with this filing. Please call Laura Flores, of Morgan, Lewis & Bockius LLP, at 202.739.5684 with any questions or comments. Sincerely, /s/ Joanna M. Haigney Joanna M. Haigney Secretary Rydex Variable Trust
